





CITATION: R. v. Ezard, 2011 ONCA 545



DATE: 20110805



DOCKET: C52066



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Feldman and LaForme JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Scott Ezard



Appellant



John Hale and Anne-Marie McElroy, for the appellant



Leslie Paine, for the respondent



Heard: June 7, 2011



On appeal from conviction entered by Justice Michel Z.
          Charbonneau of the Superior Court of Justice, sitting without a jury, dated
          December 21, 2009.



Feldman J.A:

[1]

The appellant was convicted
    of possession of child pornography. Videos of child pornography were found on
    his computer and in areas that had been erased from the computer but remained
    available to forensic examination. The appellants wife alerted the police.
    Both he and his wife had access to the computer and there was no evidence
    identifying who had downloaded the child pornography. In their testimony, the
    appellant and his wife both denied being responsible for the presence of the
    material on the computer, and each pointed the finger at the other. The
    appellant appeals his conviction on the basis that the reasons of the trial
    judge are inadequate to explain why his testimony was rejected and his wifes
    testimony was accepted.

FACTS

[2]

At the time of the
    charges in June, 2008, the appellant was a 35 year old registered nurse. He
    worked as a surgical nurse in the Ottawa General Hospital, and lived with his
    wife in Cornwall Ontario, about an hours drive away. Wendy Ezard did not work.

[3]

In February, 2008,
    Mrs. Ezard suspected that her husband was having an affair and decided to
    investigate his computer for clues. While she found no evidence of an affair,
    she testified that she found evidence that her husband had visited computer
    sites that contained incest, bestiality and child pornography. She and her
    husband had previously viewed adult pornography together, but she refused to
    continue at one point and it resulted in some marriage counselling.

[4]

She recorded the sites
    she found in a notebook. She continued to do this through the end of May when
    she decided to go to the police. She first used a pretence that she was there
    for a friend, but soon acknowledged that she was talking about her own husband.
    She showed the officer her notebook and gave him copies of it. She also told
    him that she had been investigating pills that her husband stole from the
    hospital.

[5]

Mrs.
    Ezard described what she did in her testimony:

Q.        You
    indicated in your earlier evidence that around the middle of February you
    started, of 2008, you started this investigation. What steps did you take with
    respect to the notebook when that was

A.         Every time  uhm  like I said, my
    husband either went to work or went to visit his parents or even went to like Blockbusters
    or whatnot, Id go on his computer and check for the sites and write down all
    the sites as I saw them printed on the screen and I would go through  uhm



Q.        Okay. And can you just give the court a
    general idea of what types of things she wrote down?

A.        In general, it was  uhh  for example,
    the incest. His grandfather had sex with granddaughter. For the bestiality, it
    was  uhm  girl has sex on phone or  yeah girl has sex while on phone and it
    was a dog. So with all incest, bestiality, incest, bestiality and child porn.
    It would be preteen.net, - uhm  webs youngest.com. Uhm  he would purposely in
    the Google search bar, it was amateur porn.com that he looked for that.

Q.        Okay.

A.        So, it was

Q.        So it was recording those kinds of
    things?

A.        Yes.

Q.        Did you record anything besides the
    titles and search terms that you found?

A.        No, I did not want to open up what the
    sites actually were. There was only one that I actually  theres actually only
    one site that I saw of all this book and that turned my stomach and I didnt
    want to see anymore.

[6]

She later described in
    more detail how she conducted the computer investigation and exactly what she
    found and how she found it in the following portion of her examination-in-chief:

A.        Uhm  as I said, I would, as soon as I
    got an opportunity to get on his computer, - uhm  I would try to do that and 
    uh  because I would go to bed, like, you know, 11  12 oclock at night or
    whatever and he would be on his computer till, you know, 2, 3, 4 oclock. Im
    not sure because I was fast asleep. So whenever he went away  went off to
    work, I would that morning after hes been on all night, I would go and check
    to see what I could find. See what I can find out what he was up to all night,
    because he wasnt there with me so, and thats what I used to do.

Q.        Okay. And what kind of things did you
    find?

A.        Uhm  uh  a 16 year old brother doing
    his  sorry, let me rephrase, a 17 year brother doing a 16-year-old sister,
    bestiality, you know, girl on phone having sex with dog. Incest, bestiality,
    like I said, child porn it would be, you know, 16 year old having sex with an
    orgy with many of people in a hotel room or it was just

Q.        And you indicated earlier that you only
    look at one of these things, so

A.        Yes.

Q.         what is the source of these
    descriptions?

A.        Our  some of it is, we had a program on
    the computer called LimeWire, and it was connected to my laptop as well,
    because we both share the same computer program, so when he was looking at a
    particular site it would show up on my computer, and I could see, not the
    pictures, but it would tell me like the description of the site, like you know,
    whatever the site may be, you know, webs youngest.com they show it and thats
    how come I just  programs like that LimeWire and that.

Q.        Okay. And how were your computers
    connected?

A.        We had a internet  uh  wireless router
    and  because I had a laptop. So thats how our computers connected were
    through the wireless router.

Q.        Okay. And the  please tell us how these
    descriptors would come up on your computer from your husbands?

A.        I  like Im not a technical person, but
    being that we both  both computers shared iTunes or iPod iTunes and we both 
    I downloaded that other website, LimeWire, onto my computer as well for music
    that I was trying to look for particular music, that it with the router I was
    able to see. I dont know. Id have to get a technical person in but that I
    dont know but I was able to see it.

Q.        Okay. Did you have your copy of the
    program open?

A.        yes.

Q.        Okay. This happen when you did not, like
    if you were working on something else on your computer?

A.        No, I had to physically open up my
    program in order to see what he was doing on his.

[7]

Mrs. Ezard went to the
    police on May 27, 2008. Based on an investigation of the sites listed in her
    notebook and on her story of how she discovered this material on the computer,
    the police obtained a search warrant to search the computer and to search other
    areas of the house for the pills she had referred to. They executed the warrant
    on June 3, during the day when the appellant was at work, but while Mrs. Ezard
    was at home.

[8]

The forensic computer
    expert, Detective Coakley examined the desktop computer and found some child
    pornography on it. Mrs. Ezard asked the police to check her laptop to see if
    anything was on it. Another officer, Constable Spence, checked her computer and
    found nothing. It was not seized. Mrs. Ezard also directed the police to the
    master bedroom and pointed out several pills that she suggested her husband had
    taken from the hospital where he worked. The police seized the desktop
    computer, an external hard-drive and the pills. They checked on site some small
    memory sticks beside the main computer but these contained no child
    pornography.

[9]

When the appellant
    arrived home from work at around 8 p.m. that evening, he was arrested.

[10]

Detective Coakley conducted a forensic investigation of the hard drive
    in the appellants home computer as well as the external hard drive. He
    prepared a report that was filed as an exhibit at trial. He also testified as
    an expert witness at the trial. His examination disclosed thousands of images,
    none of which was child pornography. It also disclosed 8312 movies. Of those, between
    137 and 149 were identified or classified as child pornography. All but six of
    the child pornography movies that were found were in unallocated space, that
    is, they had been deleted or erased, but remained retrievable by a forensic
    examination. These were not dated. The six that had not been deleted were dated
    May 31, June 1 and June 2, 2008, after Mrs. Ezard had gone to the police.

[11]

The appellants defence was that either 1) the child pornography
    downloaded automatically as he had been experiencing pop-ups, he had seen what
    might have been child pornography and had taken the computer in to be fixed as
    a result, or 2) his wife had done it out of malice. He testified and denied the
    offence. He also called three friends or former friends who gave some evidence
    either against Mrs. Ezards character or in support of his character.

[12]

In his reasons for judgment, the trial judge referred to the charge and
    the law, the execution of the search warrant by the police, the expert evidence
    of Detective Coakley and his findings and conclusions which the trial judge
    accepted, the evidence of Mrs. Ezard about her discovery of the pornographic
    material, the keeping of the notebook, her struggle about what to do since her
    husband was her sole source of financial support, her decision to go to the
    police, the evidence of the appellant denying any involvement with child
    pornography and his two theories of how it could have come onto his computer.
    After referring to the burden of proof and the formulation from
W.(D.)
,
    the trial judge made the following finding regarding the guilt of the accused
    and the credibility of the two main witnesses, the appellant and his wife:

My review of the whole of the evidence convinces
    me, beyond a reasonable doubt, that Mr. Ezard is guilty as charged.

I find that Mrs. Ezard is a credible witness. It is
    clear that the marriage of Mr. and Mrs. Ezard had been in difficulty for
    several years. Mrs. Ezard, when she first started secretly examining the
    computer, believed or was suspicious that Mr. Ezard was cheating on her and I
    have no hesitation in believing that if she had found that he was cheating that
    she would have been able to do something about it.

However, I find that she never found proof of
    cheating, but rather found proof that Mr. Ezard was seriously involved with all
    types of pornography, being child, adult, bestiality. I find she was upset by
    this situation and it caused her substantial anguish to have to go to the
    police. She had nothing to gain, in fact, in going to the police, rather she
    had much to lose because Mr. Ezard had a very good job and had been the sole
    breadwinner for the duration of the marriage.

In the context of the whole evidence, there is
    really no evidence which supports the possibility, suggested by Mr. Ezard, that
    it is Mrs. Ezard that put this child pornography on the computer to get at him.

I find that Mr. Ezard was the main user of the
    computer. I accept the evidence of Det. Coakley concerning the very large
    quantity of child pornography material downloaded and/or viewed or previewed.
    The fact it was downloaded as far back as 2007 and the fact that no malware was
    responsible or outside agent could explain the presence of the child
    pornography on the computer.

I find that Mr. Ezard had actual control of the
    child pornography found on the computer.

His evidence viewed in the context of the overall
    evidence does not raise a reasonable doubt about his guilt. The possibilities
    that the child pornography could have been uploaded to the computer from
    another computer as the result of malware must be rejected in view of Det.
    Coakleys evidence.

Similarly, there is no evidence whatsoever that supports
    the proposition that Mrs. Ezard downloaded the child pornography in question.

The Crown has therefore established Mr. Ezards
    guilt beyond a reasonable doubt and I therefore find him guilty.

ISSUES

[13]

The appellant raises two central issues:

(1)       Were the reasons for judgment inadequate in that
    the trial judge did not adequately explain why he rejected the evidence of the
    appellant and accepted the evidence of the appellants estranged wife?

(2)       Did
    the trial judge fail to analyze credibility in accordance with
R. v. W.(D).,
insofar as he failed to assess the appellants evidence in the context of
    all the evidence?

[14]

As these issues are interrelated, I will deal with them together.

LAW AND ANALYSIS

[15]

In
R. v. Dinardo,
[2008] 1 S.C.R. 788, a decision of Charron J.,
    the Supreme Court of Canada again addressed how a Court of Appeal should assess
    the sufficiency of a trial judges reasons, especially where credibility is in
    issue, at paras 24-27:

In
R. v. Sheppard
, [2002] 1 S.C.R. 869, 2002
    SCC 26, this Court confirmed that courts have a duty to give reasons. Reasons
    serve many purposes; in particular, they explain the courts disposition of the
    case and facilitate appellate review of findings made at trial. The content of
    the duty will, of course, depend upon the exigencies of the case. As this Court
    has noted, the requirement of reasons is tied to their purpose and the purpose
    varies with the context (
Sheppard
, at para. 24).

Sheppard
instructs appeal courts to adopt a
    functional approach to reviewing the sufficiency of reasons (para. 55). The
    inquiry should not be conducted in the abstract, but should be directed at
    whether the reasons respond to the cases live issues, having regard to the
    evidence as a whole and the submissions of counsel
(R. v. D. (J.J.R.)
(2006),
    215 C.C.C. (3d) 252 (Ont. C.A.), at para. 32). An appeal based on insufficient
    reasons will only be allowed where the trial judges reasons are so deficient
    that they foreclose meaningful appellate review:
Sheppard
, at para. 25.

At the trial level, reasons justify and explain
    the result (
Sheppar
d, at para. 24). Where a case turns largely on
    determination of credibility, the sufficiency of the reasons should be
    considered in light of the deference afforded to trial judges on credibility
    findings. Rarely will the deficiencies in the trial judges credibility
    analysis, as expressed in the reasons for judgment, merit intervention on
    appeal. Nevertheless, a failure to sufficiently articulate how credibility
    concerns were resolved may constitute reversible error (see
R. v. Braich
,
    [2002] 1 S.C.R. 903, 2002 SCC 27, at para. 23). As this Court noted in
R. v.
    Gagnon
, [2006] 1 S.C.R. 621, 2006 SCC 17, the accused is entitled to know
    why the trial judge is left with no reasonable doubt:

Assessing credibility is not a science. It is
    very difficult for a trial judge to articulate with precision the complex
    intermingling of impressions that emerge after watching and listening to
    witnesses and attempting to reconcile the various versions of events. That is
    why this Court decided, most recently in
H.L
., that in the absence of a
    palpable and overriding error by the trial judge, his or her perceptions should
    be respected.

This does not mean that a court of appeal can
    abdicate its responsibility for reviewing the record to see whether the
    findings of fact are reasonably available. Moreover, where the charge is a
    serious one and where, as here, the evidence of a child contradicts the denial
    of an adult, an accused is entitled to know why the trial judge is left with no
    reasonable doubt. [paras. 20-21]

Reasons acquire particular importance where the
    trial judge must resolve confused and contradictory evidence on a key issue,
    unless the basis of the trial judges conclusion is apparent from the record (
Sheppard
,
    at para. 55). Here, the complainants evidence was not only confused, but
    contradicted as well by the accused. As I will now explain, it is my view that
    the trial judge fell into error by failing to explain how he reconciled the
    inconsistencies in the complainants testimony on the issue of whether she
    invented the allegations. I also conclude that the trial judges failure to
    provide such an explanation prejudiced the accuseds legal right to an appeal.

[16]

And at para 35, she stated that [t]he words of this court bear repeating:
    [The] accused is entitled to know why the trial judge is left with no
    reasonable doubt. (
Gagnon
, at para. 21)

[17]

In this case, the presence of child pornography on the computer, both
    deleted and undeleted was admitted. The live issue was how it got there and who
    was responsible for its presence. On another record, the reasons that were
    delivered by the trial judge may well have been sufficient to meet the tests
    and obligations set out by the Supreme Court of Canada. Furthermore, the trial
    judge was entitled to accept the evidence of any witness and reject the
    evidence of any other.

[18]

However, on the record before him, which contained numerous
    contradictions, the trial judge failed to adequately explain how he reconciled
    the important ones in order to conclude that he believed the wife and
    disbelieved the husband. Furthermore, from his reasons for judgment and
    sentence, it appears that the trial judge misapprehended certain of the
    evidence and that his misapprehensions may well have affected his assessment.

[19]

I will use three examples to illustrate the first problem. The first
    example is Mrs. Ezards contradictory account of how and when she investigated
    her husbands computer.  She first said that it was when he went out, whether
    to work, or to visit his parents or to go to Blockbuster, that she would go on
    his computer, check for sites visited in the Google search bar, such as amateur
    porn.com, and write them down. She said that after she went to bed at 11 p.m.,
    he would be on his computer until two, three, or four in the morning. Then in
    the morning, she would go on his computer and see what she could find.

[20]

She wrote down descriptions in her notebook but except for one, she did
    not view the actual content of the sites. When asked what was the source of the
    descriptions, she said that they had a program called LimeWire, that it was
    connected to her laptop as well as to his computer, that they shared the same
    computer program, so when he was looking at a particular site it would show up
    on my computer, and I could see, not the pictures, but it would tell me like
    the description of the site, like, you know, whatever the site may be, you
    know When asked how the two computers were connected, she said it was by
    wireless router. She further explained that she had to open her program in
    order to see what he was doing on his.

[21]

In cross-examination, Mrs. Ezard was asked whether when both of them were
    on LimeWire, what she saw on her computer should also have been on the
    appellants. She said more than likely but she wasnt looking at his computer.
    She also confirmed again that she only opened one site. She was asked if she
    remembered her video police statement and she said she did. She said that
    although she physically opened only one site, when she was sitting in her
    lazyboy chair she would bend forward to kind of see what he was seeing and I
    got little glimpses or Id go to the washroom. She suggested that he would try
    to angle his screen so that she couldnt see it.

[22]

Finally, following Mrs. Ezards testimony, Detective Coakley was
    recalled for further expert evidence. He was asked in cross-examination whether
    two people in the same home on two computers but on the same wireless network
    could see the mirror image of what was on the others computer. Although he
    couched his answers in examples and other methodologies, he said that using the
    LimeWire program, one could not. Nor was there any evidence of any child
    pornography found on Mrs. Ezards laptop.

[23]

To summarize, Mrs. Ezard gave conflicting versions of both how and when
    she investigated the child porn sites she says she found on her husbands
    computer. She claimed that he was going to sites using the LimeWire program
    that was also on her computer and that she could see what he was doing while he
    was doing it. The expert said that was not possible. She first claimed that he
    downloaded child porn after she went to bed and that she searched his computer
    during the day when he wasnt home.  Later she said she saw what was on his
    computer while she followed on her computer using LimeWire  Then she said she
    saw him accessing sites while she was in her lazyboy chair.

[24]

The second example relates to the trial judges failure to consider
    evidence that was capable of supporting the appellants position. The
    appellants defence in part was that given that child porn was found on his
    computer, his wife was such a vindictive woman that she must have done it to
    frame him.  This motive was accompanied by unlimited opportunity on the part of
    Mrs. Ezard. Although the trial judge acknowledged that this was one of the
    appellants alternative explanations for the presence of the offending
    material, he concluded that he believed Mrs. Ezard without explaining how he
    resolved these discrepancies in the evidence, and further concluded, without
    explanation, that there was no evidence to support the proposition that she was
    the one who did it.

[25]

In regard to the latter point, there was evidence that the user names
    associated with the appellants computer included Wendy (her name), as well
    as mojolady. Mrs. Ezard testified that mojolady was also the name of a
    joint e-mail account belonging to herself and her husband. Again, the trial
    judge makes no reference to this evidence. He does not explain why it did not
    raise a reasonable doubt as to whether it was Mrs. Ezard and not the appellant
    who was the user who downloaded the child pornography.

[26]

As a third example, , in rejecting the motive of vindictiveness
    suggested by the appellant, the trial judge does not refer to Mrs. Ezards
    deliberate attempts to have the appellant face charges in respect of apparent
    prescription sleep medication she alleged he obtained improperly from the
    hospital where he worked. She told the police about the prescription medication
    and showed them the pills when they came to execute the search warrant,
    explaining to the officers that there was no prescription for them. Although
    they seized the pills, nothing came of her allegations.
[1]


[27]

The case law makes it clear that a trial judge need not refer to or deal
    with discrepancies in respect of every piece of contradictory evidence.
    However, the judge must explain how he reconciled at least some of the evidence
    that supported the theory of the appellant and his potential innocence, in
    concluding that he was satisfied of guilt beyond a reasonable doubt.

[28]

This proposition links with the application of the principle in
W.(D.)
,
    raised by the appellant as the second ground of appeal. That issue also arose
    in
Dinardo
where Charron J. explained at para. 23:

What matters is that the substance of the
W.(D.)
instruction be respected. In a case that turns on credibility, such as this
    one, the trial judge must direct his or her mind to the decisive question of
    whether the accuseds evidence, considered in the context of the evidence as a
    whole, raises a reasonable doubt as to his guilt. Put differently, the trial
    judge must consider whether the evidence as a whole establishes the accuseds
    guilt beyond a reasonable doubt. In my view, the substantive concerns with the
    trial judges decision in this case can better be dealt with under the rubric
    of the sufficiency of his reasons for judgment.

[29]

I would respectfully adopt the same approach in this case. Although the
    trial judge stated that [the appellants] evidence viewed in the context of the
    overall evidence does not raise a reasonable doubt about his guilt, as I have
    discussed, he did not adequately explain why not. It is the insufficiency of
    the reasons, rather than a failure to apply
W.(D.)
, that is the
    essential error in this case.

[30]

The trial judge also made a number of errors of fact based on the
    evidence, both in his reasons for judgment and in the reasons for sentence. In
R.
    v. Lohrer
, [2004] 3 S.C.R. 732, a decision of Binnie J., the Supreme Court
    of Canada endorsed Doherty J.A.s reasoning in
R. v. Morrissey
(1995)
,
22 OR (3d) 514 (C.A.),
on the issue of
    misapprehension of fact. In
Morrissey,
at p. 221, Doherty J.A., stated
    that:

[i]f an appellant can demonstrate that the
    conviction depends on a misapprehension of the evidence thenit must follow
    that the appellant has not received a fair trial, and was the victim of a
    miscarriage of justice.  This is so even if the evidence, as actually
    adduced at trial, was capable of supporting a conviction.

[31]

The first factual error was the trial judges finding, in both sets of
    reasons, that the expert witness identified in the computer approximately 8000
pornography
files. In fact, he identified 8312
movie
files. Of those, between 137
    and 149 were identified as child pornography (with 634 being identified as
    adult pornography, 551 as animal sex and 6978 as other).

[32]

Nor was the identification of non-child pornography relevant to the
    criminal conduct charged, as viewing or downloading adult pornography is not an
    offence. In that regard, the trial judge also referred to testimony by the
    expert witness that the LimeWire program was frequently used to download movies
    that had titles suggestive of pornography and that some 1500 such titles
    were found. He further noted Mrs. Ezards testimony that she secretly
    observed her husband from time to time looking at pornography on his computer.
[2]
It is unclear what relevance was placed by the trial judge on this evidence in
    his conclusion that it was the appellant who possessed the child pornography.

[33]

In
R. v. Morelli
, [2010] 1 S.C.R. 253, at para. 86, Fish J.
    suggested, in the context of considering the validity of a search warrant, that
    possessing a large quantity of legal adult pornography, could not be said to
    suggest any propensity to possess child pornography. In any event, propensity
    reasoning is improper except in clearly defined circumstances involving similar
    fact evidence.

[34]

The second factual error is in respect of what pornography Mrs.. Ezard
    claimed to have actually viewed.  Mrs. Ezard testified that she opened and
    viewed only one actual site from all the titles she found. She never described what
    she saw in her evidence, but Detective Carroll testified, as part of the
    narrative only, that Mrs. Ezard told him that she viewed an image where a young
    teenage girl was in a room being mounted and penetrated by a dog. In his
    reasons, however, the trial judge found that Mrs. Ezard viewed a movie which
    she said depicted or [sic] 17 year old teenagers involved in sexual activity,
    some kind of an orgy scene. In fact, this was one of the descriptive titles
    that Mrs. Ezard testified that she found on the computer, but she did not say
    that she viewed it. When the appellants trial counsel cross-examined Mrs.
    Ezard, he asked her specifically if she had seen this video, and she answered
    [n]o and said [t]hat was the title. Mrs. Ezard further testified that she
    did not know what the movie actually depicted.

[35]

The third factual error involved the contents of Mrs. Ezards notebook.  Much
    reference was made to the notebook that Mrs. Ezard made and turned over to the
    police. She was allowed to use the notebook for reference in giving her
    testimony, but it was not made an exhibit. Yet the trial judge found that the
    list compiled by Mrs. Ezard reflects a lot of the same titles that were
    ultimately found on the computer by Detective Coakley. It appears that the
    trial judge either misapprehended the evidence, or reviewed the notebook and
    made improper use of it in arriving at his decision, as if it had been made
    evidence in the case.

CONCLUSION

[36]

This court is required to take a functional approach to the trial
    judges reasons for decision in order to

determine whether they respond
    to

the live issues in the case, having regard to the record as a whole.
    Although

a

trial judge is not required to address all of the
    evidence and arguments, the judge must determine the live issues in a manner
    that explains to the accused why the judge was not left with a reasonable
    doubt.

[37]

In this case, the live issue was who was responsible for the child
    pornography found on the appellants computer. There was not

only

conflicting
    testimony as between the appellant and his wife, but Mrs. Ezards evidence
    contained significant internal inconsistencies as well as inconsistencies with
    the evidence of the expert forensic witness. Furthermore, the trial judge made
    a number of factual errors based on apparent misapprehensions of the evidence.

[38]

In my view, one cannot say in those circumstances that the reasons
    provide an adequate basis for appropriate appellate review, nor that the
    verdict, on a very serious charge, is a safe one. I would allow the appeal
,
set

aside the conviction and order a new trial.

RELEASED:

AUG -5 2011

KF                                                   K.
    Feldman J.A.

I
    agree D. OConnor A.C.J.O.

I
    agree H.S. LaForme J.A.





[1]
Detective Jeffrey Carroll, who was the officer that arrested Mr. Ezard,
    testified that there were no charges laid in connection with the prescription
    drugs that had been found.



[2]
This testimony was led by the Crown as part of its case for possession of child
    pornography, but Mrs. Ezard never clarified exactly what it was she observed
    her husband watching on his computer.


